DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 4, 6, 8 - 11, 13, 15 - 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites a computer-implemented method for selecting a battery charging rate for charging an electronic device.
Claim 1, The limitation of determining, by the one or more processors, a disconnect time of the battery charging device, determining, by the one or more processors, a charge level required, determining, by the one or more processors, a charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining, by the one or more processors, a disconnect time of the battery charging device, determining, by the one or more processors, a charge level required, determining, by the one or more processors, a charging profile based on the current battery status, the disconnect time of battery charging device and the charge level required,” in the context of this claim encompasses the user manually determines the disconnect time, determines charge level required. Similarly, the limitation of determines a charging profile based on the current battery status, the disconnect time of battery charging device and the charge level required as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done in the mind but for the recitation of generic computer components the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) Federal Register January 7, 2019. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the processor to perform the steps of a disconnect time, a charge level required and determining a charging profile based on these values. The processor in the above steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of a method of determining a charging profile based the disconnect time and the charge level) such that it amounts no more than mere instructions to apply the exception using a processor. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a portable electronic device to perform determining the capacity, calculating the specific time difference and obtain a predicted charging current value steps amounts to no more than mere instructions to apply the exception using one or more processor, an electronic device, a rechargeable battery and a battery charging device which are recited at high level of generality and do not amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claims 2 - 4 and 6 does not appear to add significantly more than the judicial exception identified above. The claim does not recite additional elements that integrate the judicial exception into a practical application and are thus rejected under the same basis.

Claim 8 recites a computer program product for selecting a battery charging rate for charging an electronic device.
Claim 8, The limitation of program instructions to determine a disconnect time of the battery charging device; program instructions to determine a charge level required; 
program instructions to determine a charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer program product,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer program product” language, “program instructions to determine a disconnect time of the battery charging device; program instructions to determine a charge level required; program instructions to determine a charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required,” in the context of this claim encompasses the user manually determines the disconnect time, determines charge level required. Similarly, the limitation of determines a charging profile based on the current battery status, the disconnect time of battery charging device and the charge level required as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done in the mind but for the recitation of generic computer components the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) Federal Register January 7, 2019. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the computer program product to perform the steps of determine a disconnect time, determine a charge level required and determining a charging profile based on these values. The computer program product in the above steps are recited at a high-level of generality (i.e., as a generic computer program product performing a generic computer function of determining a charging profile based on the disconnect time and the charge level) such that it amounts no more than mere instructions to apply the exception using the computer program product. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer program product to perform determining a charging profile based on the disconnect time and the charge level amounts to no more than mere instructions to apply the exception using a computer program product which are recited at high level of generality and do not amount to significantly more. Mere instructions to apply an exception using a computer program product cannot provide an inventive concept. The claim is not patent eligible. 
Claims 9 - 11 and 13 does not appear to add significantly more than the judicial exception identified above. The claim does not recite additional elements that integrate the judicial exception into a practical application and are thus rejected under the same basis.

Claim 15 recites a computer system for selecting a battery charging rate for charging an electronic device.
Claim 15, The limitation of program instructions to determine a disconnect time of the battery charging device; program instructions to determine a charge level required; 
program instructions to determine a charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “program instructions to determine a disconnect time of the battery charging device; program instructions to determine a charge level required; program instructions to determine a charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required,” in the context of this claim encompasses the user manually determines the disconnect time, determines charge level required. Similarly, the limitation of determines a charging profile based on the current battery status, the disconnect time of battery charging device and the charge level required as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done in the mind but for the recitation of generic computer components the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) Federal Register January 7, 2019. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the computer system to perform the steps of determine a disconnect time, determine a charge level required and determining a charging profile based on these values. The computer system in the above steps are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of determining a charging profile based on the disconnect time and the charge level) such that it amounts no more than mere instructions to apply the exception using the computer system. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform determining a charging profile based on the disconnect time and the charge level amounts to no more than mere instructions to apply the exception using a computer system which are recited at high level of generality and do not amount to significantly more. Mere instructions to apply an exception using a computer system cannot provide an inventive concept. The claim is not patent eligible. 
Claims 16-18 and 20 does not appear to add significantly more than the judicial exception identified above. The claim does not recite additional elements that integrate the judicial exception into a practical application and are thus rejected under the same basis.

Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is computer program product per se, see MPEP 2106.
The claim 8 should modified to recite in the preamble “A computer program product stored on a tangible computer readable storage medium…”.
Claims 9-14 are rejected by virtue of dependency on base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 8 - 9 and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over the US Application Publication by Poulton (US # 20150380954), in view of the US Patent Application Publication by DiCarlo et al. (US # 20160064961).

Regarding Claim 1, Poulton teaches in Figures 1 - 2 and 4, a computer-implemented method for selecting a battery charging rate [0005, lines 1-2, 0025, lines 6-10], the computer-implemented method comprising: 
responsive to an electronic device (120) with a rechargeable battery (124) being connected to a battery charging device (Charging Station 110, [0018, lines 18-25]), identifying, by one or more processors (Fig 1, 125), a current battery status of the rechargeable battery [0030, lines 4-16];

determining, by the one or more processors (Fig 1, 125), a charge level required (Fig 2, step 220); 
determining, by the one or more processors (Fig 1, 125), a charging profile based on the current battery status and the charge level required (Fig 2, step 235, 0025, lines 10-16, 0033]); and 
sending, by the one or more processors (Fig 1, 125), the charging profile to the battery charging device [0033, lines 1-4].
Poulton fails to teach:
determining, by the one or more processors a disconnect time of the battery charging device;
determining, by the one or more processors, a charging profile based on a disconnect time of the battery charging device.
DiCarlo teaches in Figures 1 and 4, a method of managing use of a battery (110) in a portable electronic device (102) comprising a processor (106¸ [0019]) capable of determining a disconnect time of a battery charging device (Figure 1, Charger 104, Fig 4, Step 408, [0073, lines 1-5], also see Claim 1, [0015, lines 9-12]);
determining a charging profile based on a disconnect time of the battery charging device (Claim 1, Fig 4, Step 408, [0074, lines 1-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include using a charging profile based on determined disconnect time of a charging device, within the apparatus of Poulton, as taught by DiCarlo, in order to better manage at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery (see DiCarlo, [0007, lines 20-21]).

Regarding Claim 2, Poulton and DiCarlo teaches the method of claim 1.
Poulton further teaches wherein identifying the current battery status of the rechargeable battery comprises: 
identifying, by the one or more processors, a current state of charge, a current temperature [0030, lines 8-14].

Regarding Claim 8, Poulton teaches in Figures 1 - 2 and 4, a computer program product [0005, lines 1-2] for selecting a battery charging rate [0025, lines 6-10], the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media [0009, 0045], the program instructions comprising: 
program instructions to, responsive to an electronic device (Fig 1, 120) with a rechargeable battery (124) being connected to a battery charging device (Charging Station 110, [0018, lines 18-25]), identify a current battery status (Based on the applicant’s disclosed specification in para 0024, lines 3-5, examiners interprets “a current battery status” as “charging and/or discharging battery 124…monitoring one or more of voltage, current, temperature” of the rechargeable battery, [0030, lines 4-16]); 
program instructions to determine a charge level required (Program instructions executed by the processor 125 of figure 1, see Fig 2, step 220); 
program instructions to determine a charging profile based on the current battery status and the charge level required (Program instructions executed by the processor 125 of figure 1, see Fig 2, step 235, 0025, lines 10-16, 0033]); and 
program instructions to send the charging profile to the battery charging device (Program instructions executed by the processor 125 of figure 1, see [0033, lines 1-4]).
Poulton fails to teach:
program instructions to determine a disconnect time of the battery charging device;
program instructions to determine a charging profile based on the disconnect time of battery charging device;
DiCarlo teaches in Figures 1 and 4, a portable electronic device (102) comprising a processor (106¸ [0019]) capable of executing program instructions to determine a disconnect time of a battery charging device (Figure 1, Charger 104, Fig 4, Step 408, [0073, lines 1-5], also see Claim 1, [0015, lines 9-12]);
program instructions to determine a charging profile based on the disconnect time of the battery charging device (Claim 1, Fig 4, Step 408, [0074, lines 1-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include using a charging profile based on determined disconnect time of a charging device, within the apparatus of Poulton, as taught by DiCarlo, in order to better manage at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery (see DiCarlo, [0007, lines 20-21]).

Regarding Claim 9, Poulton and DiCarlo teaches the apparatus of claim 8.
Poulton further teaches wherein the program instructions to identify the current battery status of the rechargeable battery comprise:
 program instructions to identify at least one of a current state of charge, a current temperature [0030, lines 8-14].

Regarding Claim 15, Poulton teaches in Figures 4 and 8, a computer system [0005, lines 1-2] for selecting a battery charging rate [0025, lines 6-10], the computer system comprising: 
one or more computer processors (Fig 1, 125); 
one or more computer readable storage media [0009, 0045]; 
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors [0009, 0045], the program instructions comprising:
program instructions to, responsive to an electronic device (Fig 1, 120) with a rechargeable battery (124) being connected to a battery charging device (Charging Station 110, [0018, lines 18-25]), identify a current battery status [0030, lines 4-16]; 
program instructions to determine a charge level required (Program instructions executed by the processor 125 of figure 1, see Fig 2, step 220); 
program instructions to determine a charging profile based on the current battery status and the charge level required (Program instructions executed by the processor 125 of figure 1, see Fig 2, step 235, 0025, lines 10-16, 0033]); and 
program instructions to send the charging profile to the battery charging device (Program instructions executed by the processor 125 of figure 1, see [0033, lines 1-4]).
Poulton fails to teach:
program instructions to determine a disconnect time of the battery charging device; 
program instructions to determine a charging profile based on the disconnect time of battery charging device.
DiCarlo teaches:
program instructions to determine a disconnect time of a battery charging device (Col 14, lines 4-9); 
program instructions to determine a charging profile based on the disconnect time of battery charging device.
DiCarlo teaches in Figures 1 and 4, a portable electronic device (102) comprising a processor (106¸ [0019]) capable of executing program instructions to determine a disconnect time of a battery charging device (Figure 1, Charger 104, Fig 4, Step 408, [0073, lines 1-5], also see Claim 1, [0015, lines 9-12]);
program instructions to determine a charging profile based on the disconnect time of battery charging device (Claim 1, Fig 4, Step 408, [0074, lines 1-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include using a charging profile based on determined disconnect time of a charging device, within the apparatus of Poulton, as taught by DiCarlo, in order to better manage at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery (see DiCarlo, [0007, lines 20-21]).

Regarding Claim 16, Poulton and DiCarlo teaches the system of claim 15.
Poulton further teaches wherein the program instructions to identify the current battery status of the rechargeable battery comprise: 
program instructions to identify at least one of a current state of charge, a current temperature [0030, lines 8-14].

Claims 6 - 7, 13 - 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poulton and DiCarlo as applied to claims 1 and 8 above, in further view of the US Patent Application Publication by Davis et al. (US # 20110018679).
Regarding Claim 6, Poulton and DiCarlo teaches the method of claim 1.
The combination of Poulton and DiCarlo fail to teach:
wherein determining the charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required comprises: 
determining, by the one or more processors, whether the charge level required can be reached with a slow charging profile by comparing current battery status to the charge level required to determine if the charge level required can be reached with the slow charging profile before the disconnect time of battery charging device. 
Davis teaches in Figure 8, determining, by the one or more processors, whether a charge level required can be reached with a slow charging profile by comparing the current battery status to the charge level required to determine if the charge level required can be reached with the slow charging profile before the disconnect time of battery charging device [0086].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging a battery using a slow charging profile based on the battery status, within the apparatus of Poulton, as taught by Davis, in order to provide charging profile beneficial to the battery life (see DiCarlo, [0086, lines 10-11]).

Regarding Claim 7, Poulton and DiCarlo teaches the method of claim 1.
Poulton further teaches:
sending, by the one or more processors, the charging profile to a processor of the battery charging device [0033, lines 1-4], 
The combination of Poulton and DiCarlo fail to teach:
wherein the processor acts as a switch to select an output charge current of a set of adjustable charging circuitry of the battery charging device based on the charging profile.
Davis teaches a processor acts as a switch to select an output charge current of a set of adjustable charging circuitry of a battery charging device (Transmitter 200) based on the charging profile [0061, lines 5-6, 0064].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include switching an output power of a transmitter, within the apparatus of Poulton, as taught by Davis, in order to provide adjust transmitted power to an optimum level for a selected charging profile and achieve higher charging efficiency (see DiCarlo, [0079, lines 15-17]).

Regarding Claim 13, Poulton and DiCarlo teaches the apparatus of claim 8.
The combination of Poulton and DiCarlo fail to teach:
wherein the program instructions to determine the charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required comprise: 
program instructions to determine whether the charge level required can be reached with a slow charging profile by comparing the current battery status to the charge level required to determine if the charge level required can be reached with the slow charging profile before the disconnect time of battery charging device.
Davis teaches in Figure 8, program instructions to determine whether a charge level required can be reached with a slow charging profile by comparing a current battery status to the charge level required to determine if the charge level required can be reached with the slow charging profile before the disconnect time of battery charging device [0086].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging a battery using a slow charging profile based on the battery status, within the apparatus of Poulton, as taught by Davis, in order to provide charging profile beneficial to the battery life (see DiCarlo, [0086, lines 10-11]).

Regarding Claim 14, Poulton and DiCarlo teaches the apparatus of claim 8.
Poulton further teaches:
program instructions to send the charging profile to a processor of the battery charging device [0033, lines 1-4]. 
The combination of Poulton and DiCarlo fail to teach:
wherein the processor acts as a switch to select an output charge current of a set of adjustable charging circuitry of the battery charging device based on the charging profile.
Davis teaches a processor acts as a switch to select an output charge current of a set of adjustable charging circuitry of a battery charging device (Transmitter 200) based on the charging profile [0061, lines 5-6, 0064].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include switching an output power of a transmitter, within the apparatus of Poulton, as taught by Davis, in order to provide adjust transmitted power to an optimum level for a selected charging profile and achieve higher charging efficiency (see DiCarlo, [0079, lines 15-17]).

Regarding Claim 20, Poulton and DiCarlo teaches the system of claim 15.
The combination of Poulton and DiCarlo fail to teach:
wherein the program instructions to determine the charging profile based on the current battery status, the disconnect time of battery charging device, and the charge level required comprise: 
program instructions to determine whether the charge level required can be reached with a slow charging profile by comparing the current battery status to the charge level required to determine if the charge level required can be reached with the slow charging profile before the disconnect time of battery charging device.
Davis teaches in Figure 8, a battery charging device (Fig 4, 202, Abstract, lines 1-4) comprising a processor (214¸ [0043, lines 1-2, 0046, lines 4-7]) executing program instructions to determine whether a charge level required can be reached with a slow charging profile by comparing a current battery status to the charge level required to determine if the charge level required can be reached with the slow charging profile before a disconnect time of the battery charging device [0086].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging a battery using a slow charging profile based on the battery status, within the apparatus of Poulton, as taught by Davis, in order to provide charging profile beneficial to the battery life (see DiCarlo, [0086, lines 10-11]).

Claims 3 - 5, 10 - 12 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poulton and DiCarlo as applied to claims 1 and 8 above, in further view of the US Patent to Puskarich (US # 11177693), and in further view of US Patent Publication by Owen at al. (US # 20200303938).

Regarding Claim 3, Poulton and DiCarlo teaches the method of claim 1.
The combination of Poulton and DiCarlo fail to teach: 
creating and updating, by the one or more processors, a user activity profile of a user of the electronic device by collecting user activity data through a plurality of sensors of the electronic device and a plurality of sensors of at least one peripheral electronic device, determining a proximity between the electronic device and the at least one peripheral electronic device when the user activity data is collected, and utilizing a neural network to process the user activity data.
Puskarich teaches charging an electronic device (Col 10, lines 3-5) by creating and updating, by one or more processors, a user activity profile of a user of an electronic device (electronic device 10, Col 14, lines 6-21) by collecting user activity data through a plurality of sensors of the electronic device (sensors 20 of the electronic device 10, Col 3, lines 60-61) and a plurality of sensors of at least one peripheral electronic device (other electronic device surrounding the device 40, Col 3, lines 60-61), determining a proximity between the electronic device and the at least one peripheral electronic device when the user activity data is collected (Col 10, lines 57-60), and utilizing a wireless local area network link, a near-field communications link, or other suitable wired or wireless communications link to process the user activity data (Col 10, lines 7-23).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include collecting user activity data of an electronic device and other electronic peripheral device, within the apparatus of Poulton and DiCarlo, as taught by Puskarich, in order to provide any suitable output (see Puskarich, Col 14, line 8).
The combination Poulton, DiCarlo and Puskarich fail to teach:
utilizing a neural network to process the user activity data.
Owen teaches in Figure 1, a battery management system utilizing a neural network to process user activity data of an electronic device (Fig 1, 100, [0022, 0029, lines 13-16]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include detecting user behavior of an electronic device and other electronic peripheral device, within the apparatus of Poulton, DiCarlo and Puskarich, as taught by Owen, in order to determine user behavior faster, thus improving the efficiency of the system.

Regarding Claim 4, Poulton, DiCarlo, Puskarich and Owen teaches the method of claim 3.
The combination of Poulton, Puskarich and Owen fail to teach:
wherein determining the disconnect time of the battery charging device comprises: 
determining, by the one or more processors, an estimated disconnect time of battery charging device based, at least in part, on the user activity profile of the user of the electronic device.
DiCarlo further teaches Figures 1 - 2 and 4, a portable electronic device (102) comprising a processor (106¸ [0019]) capable of determining, by a one or more processors, an estimated disconnect time of battery charging device (Figure 1, Charger 104, Fig 4, Step 408, [0073, lines 1-5], also see Claim 1, [0015, lines 9-12]) based, at least in part, on user activity profile of the user of the portable electronic device (Fig 4, Step 402, [0068]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include control charging based on user activity of a device, within the apparatus of Poulton, Puskarich and Owen, as taught by DiCarlo, in order to better manage at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery (see DiCarlo, [0007, lines 20-21]).

Regarding Claim 5, Poulton, DiCarlo, Puskarich and Owen teaches the method of claim 3.
The combination of Poulton, Puskarich and Owen fail to teach: 
wherein the charge level required is a charge level required for the rechargeable battery of the electronic device to make it a remainder of the user's day or until a next charging session based on the user activity profile.
DiCarlo further teaches a charge level required is a charge level required for a rechargeable battery of an electronic device to make it until a next charging session based on the user activity profile [0077].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging based on user preferred habits, within the apparatus of Poulton, Puskarich and Owen, as taught by DiCarlo, in order to provide continuously uninterrupted power to the chargeable devices.

Regarding Claim 10, Poulton and DiCarlo teaches the apparatus of claim 8.
The combination of Poulton and DiCarlo fail to teach: 
program instructions to create and update a user activity profile of a user of the electronic device by collecting user activity data through a plurality of sensors of the electronic device and a plurality of sensors of at least one peripheral electronic device,
 determining a proximity between the electronic device and the at least one peripheral electronic device when the user activity data is collected, and utilizing a neural network to process the user activity data.
Puskarich teaches charging an electronic device (Col 10, lines 3-5) comprising a processor capable of executing program instructions to create and update a user activity profile of a user of an electronic device (electronic device 10, Col 14, lines 6-21) by collecting user activity data through a plurality of sensors of the electronic device and a plurality of sensors of at least one peripheral electronic device (other electronic device surrounding the device 40, Col 3, lines 60-61), determining a proximity between the electronic device and the at least one peripheral electronic device when the user activity data is collected (Col 10, lines 7-23) and utilizing a wireless local area network link, a near-field communications link, or other suitable wired or wireless communications link to process the user activity data (Col 10, lines 7-23).
The combination Poulton, DiCarlo and Puskarich fail to teach:
utilizing a neural network to process the user activity data.
Owen teaches in Figure 1, a battery management system utilizing a neural network to process user activity data of an electronic device (Fig 1, 100, [0022, 0029, lines 13-16]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include detecting user behavior data of an electronic device and other electronic peripheral device, within the apparatus of Poulton, DiCarlo and Puskarich, as taught by Owen, in order to determine user behavior faster, thus improving the efficiency of the system.

Regarding Claim 11, Poulton, DiCarlo, Puskarich and Owen teaches the apparatus of claim 10.
The combination of Poulton, Puskarich and Owen fail to teach:
 wherein the program instructions to determine the disconnect time of the battery charging device comprise: program instructions to determine an estimated disconnect time of battery charging device based, at least in part, on the user activity profile of the user of the electronic device.
DiCarlo further teaches Figures 1 - 2 and 4, a portable electronic device (102) comprising a processor (106¸ [0019]) capable of determining an estimated disconnect time of battery charging device (Figure 1, Charger 104, Fig 4, Step 408, [0073, lines 1-5], also see Claim 1, [0015, lines 9-12]) based, at least in part, on user activity profile of the user of the portable electronic device (Fig 4, Step 402, [0068]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include control charging based on user activity of a device, within the apparatus of Poulton, Puskarich and Owen, as taught by DiCarlo, in order to better manage at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery (see DiCarlo, [0007, lines 20-21]).

Regarding Claim 12, Poulton, DiCarlo, Puskarich and Owen teaches the apparatus of claim 10.
The combination of Poulton, Puskarich and Owen fail to teach:
wherein the charge level required is a charge level required for the rechargeable battery of the electronic device to make it a remainder of the user's day or until a next charging session based on the user activity profile.
DiCarlo further teaches a charge level required is a charge level required for a rechargeable battery of an electronic device to make it until a next charging session based on the user activity profile [0077].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging based on user preferred habits, within the apparatus of Poulton, Puskarich and Owen, as taught by DiCarlo, in order to provide continuously uninterrupted power to the chargeable devices.

Regarding Claim 17, Poulton and DiCarlo teaches the system of claim 15.
The combination of Poulton and DiCarlo fail to teach:
program instructions to create and update a user activity profile of a user of the electronic device by collecting user activity data through a plurality of sensors of the electronic device and a plurality of sensors of at least one peripheral electronic device, determining a proximity between the electronic device and the at least one peripheral electronic device when the user activity data is collected, and utilizing a neural network to process the user activity data.
Puskarich teaches charging an electronic device (Col 10, lines 3-5) comprising a processor capable of executing program instructions to create and update a user activity profile of a user of an electronic device (electronic device 10, Col 14, lines 6-21) by collecting user activity data through a plurality of sensors of the electronic device [0022, lines 5-8] and a plurality of sensors of at least one peripheral electronic device (sensors 20 of the electronic device 10, Col 3, lines 60-61), determining a proximity between the electronic device and the at least one peripheral electronic device when the user activity data is collected (Col 10, lines 57-60), and utilizing a wireless local area network link, a near-field communications link, or other suitable wired or wireless communications link to process the user activity data (Col 10, lines 7-23).
The combination Poulton, DiCarlo and Puskarich fail to teach:
utilizing a neural network to process the user activity data.
Owen teaches in Figure 1, a battery management system utilizing a neural network to process user activity data of an electronic device (Fig 1, 100, [0022, 0029, lines 13-16]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include detecting user behavior data of an electronic device and other electronic peripheral device, within the apparatus of Poulton, DiCarlo and Puskarich, as taught by Owen, in order to determine user behavior faster, thus improving the efficiency of the system.

Regarding Claim 18, Poulton, DiCarlo, Puskarich and Owen teaches the system of claim 17.
The combination of Poulton, Puskarich and Owen fail to teach:
wherein the program instructions to determine the disconnect time of the battery charging device comprise: 
program instructions to determine an estimated disconnect time of battery charging device based, at least in part, on the user activity profile of the user of the electronic device.
DiCarlo further teaches Figures 1 - 2 and 4, a portable electronic device (102) comprising a processor (106¸ [0019]) capable of determining an estimated disconnect time of battery charging device (Figure 1, Charger 104, Fig 4, Step 408, [0073, lines 1-5], also see Claim 1, [0015, lines 9-12]) based, at least in part, on user activity profile of the user of an electronic device (Fig 4, Step 402, [0068]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include control charging based on user activity of a device, within the apparatus of Poulton, Puskarich and Owen, as taught by DiCarlo, in order to better manage at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery (see DiCarlo, [0007, lines 20-21]).

Regarding Claim 19, Poulton, DiCarlo and Puskarich and Owen teaches the system of claim 17.
The combination of Poulton, Puskarich and Owen fail to teach:
wherein the charge level required is a charge level required for the rechargeable battery of the electronic device to make it a remainder of the user's day or until a next charging session based on the user activity profile.
DiCarlo further teaches a charge level required is a charge level required for a rechargeable battery of an electronic device to make it until a next charging session based on the user activity profile [0077].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging based on user preferred habits, within the apparatus of Poulton, Puskarich and Owen, as taught by DiCarlo, in order to provide continuously uninterrupted power to the chargeable devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Application Publication by Bansal et al. (US # 20080218126) teaches in Figures 1 and 3-5, a computer system (Bansal teaches a battery charging system for a mobile device (Laptop Computer, Notebook/PDA, [0015, lines 8-14, 0017, lines 1-3, 0019, lines 1-2] for selecting a battery charging rate (“Basic Mode”, “Calendar Mode and “Location mode”, see Fig 4 [0023]), the computer system comprising: 
one or more computer processors (Fig 1, 121 and 125); 
one or more computer readable storage media (Claim 15, lines 1-2); 
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions [0017, lines 7-9] comprising:
program instructions to, responsive to an electronic device (Laptop computer system, [0019, lines 1-5, 0017, lines 1-2, 0015, lines 8-14]) with a rechargeable battery being connected to a battery charging device ([0019, lines 1-5], Claim 15, lines 1-7, see), identify a current battery status [0024, lines 1-7]; 
program instructions to disconnect the battery charging device [0024, lines 8-12]; 
program instructions to determine a charge level required [0024, lines 6-13], 0031, lines 1-4, see Fig 5, Step 503); 
program instructions to determine a charging profile (Basic Mode) based on the current battery status [0031, lines 5-7], and disconnect the battery charging device (Step 509), and the charge level required (step 507); and 
program instructions to send the charging profile to the battery charging device (when user selects the “basic or “calendar” mode of charging the software sends the information of charging to the charging system, [0024, 0025, lines 1-3]).
The US Patent Application Publication by Hayashi et al. (US # 20120256588) teaches in Figure 1-2, a charge control system 12 includes a history storage unit 29, a charge determination unit 30, a charging unit 31, and an information unit 32, and controls the charging of the battery 13 when the plug 22 is connected to the electric vehicle 10 [0030].
Upon receiving a charging instruction from the charge determination unit 30 in STEP 17, the charging unit 31 initiates charging by current feeding from the charging apparatus 18 to the battery 13 in STEP 18. In STEP 19, the charging unit 31 detects the present SOC of the battery 13 and determines if the present SOC reaches the target SOC. When the present SOC of the battery 13 reaches the target SOC, the charging unit 31 disconnects the battery 13 from the charging apparatus 18 and completes the charging of the battery 13 at this time in STEP 20 [0059].
The US Patent Application Publication by Das et al. (US # 20130342173) teaches a charging management method comprising: 
The storage device 122 may include a charging application 124 that is adapted to apply the multi-rate battery charge as described herein. The charging application 124 may obtain electrical measurements or other charging information from the charger 126, the server 120, and/or the battery 128. For example, the charger 126 may detect predetermined charge currents and predetermined capacity levels from the server 120. Also, the charging application 124 may detect an electrical measurement, such as a capacity level or voltage of the battery 128, from the charger 126. The battery 124 can include any device that stores electrical energy, such as lithium ion batteries. (Fig 1, [0016]).
The charger 126 can apply an electrical current to the battery 128. For example, the charger 126 can receive the electrical current to apply to the battery 128 from an AC source 130 such as an electrical outlet [0017].
The US Patent to Lin et al. (US # 8207740) teaches vehicle charging in Figure 1, comprising:
control unit 44 may receive charging control signals or other instructions from battery charging control module 18 or some other device, interpret the instructions, and execute the instructions by correspondingly controlling devices within battery charger 14. For instance, if battery charging control module 18 sends a charging control signal to battery charger 14, then control unit 44 may use the charging control signal to manipulate the pulse width modulated (PWM) duty-cycle of switching power supply 36 (Col 3, lines 35-43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188. The examiner can normally be reached 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 2, 2022